PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Zubovskiy et al.
Application No. 15/940,662
Filed: March 29, 2018
For: METHOD OF TREATING AND PREVENTING INFECTIONS

:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the renewed petition under the unintentional provisions of 37 CFR 1.137(a), filed May 19, 2021, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to file a reply within the meaning of 37 CFR 1.113 to the final Office action, mailed May 19, 2020, which set a shortened statutory period for reply of three (3) months. Three (3) months extensions of time under the provisions of 37 CFR 1.136(a) were obtained November 19, 2020. Accordingly, the application became abandoned on November 20, 2020. A Notice of Abandonment was mailed January 11, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a Request for Continued Examination (RCE), and fee of $680, and the submission required by 37 CFR 1.114, (2) the petition fee of $1050, and (3) a proper statement of unintentional delay. 

This application is being referred to Technology Center AU 1629 for processing of the RCE and for appropriate action by the Examiner in the normal course of business on the amendment submitted in accordance with 37 CFR 1.114.







/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET